904 F.2d 708
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Leslie GRABLE, Defendant-Appellant.
No. 89-2152.
United States Court of Appeals, Sixth Circuit.
June 14, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges and LIVELY, Senior Circuit Judge.

ORDER

1
It appearing to the court that the district court's purported certification under Federal Rule of Civil Procedure 54(b) is deficient in that the district court did not articulate the analysis required under Knafel v. Pepsi Cola Bottlers of Akron, Inc., 850 F.2d 1155, 1159 (6th Cir.1988), and Solomon v. Aetna Life Ins. Co., 782 F.2d 58 (6th Cir.1986), and it further appearing that the determinations made by the district court represented an abuse of discretion, it is ORDERED that this appeal be, and it hereby is, DISMISSED for lack of jurisdiction.